Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 11-25-20 does not comply with the requirements of 37 CFR 1.121(c) because there are two sets of claims on 11-25-20 and neither have correct markings to indicate the amended language.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


The set of claims that do not include the terminology to ‘any proceeding claims’ will be examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, what is the angle of 40 degrees with respect to? 
Claim 8 is indefinite as it claims 2-6 projections, preferably 4.  The exact number or range of projections is not understood. The claim is interpreted to having 2-6 projections.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rampe-4184290 in view of Carpenter-4757648.
Rampe discloses claim 1. A device 10 for surface finishing of parts, comprising - an annular container 14,20 configured to receive a plurality of working media (col 3, line 53) and at least one part to be treated (col 3, line 53), said container having a center axis (about 26) and a bottom surface 90; - vibratory means 22,24,28 associated with said container for causing said container to oscillate (col 3, lines 54-60), said vibratory means 22,24,28 being configured to cause said part to circulate in said container along a feeding path 350; - at least one projection 340 placed on said bottom surface (col 5, line 57) and having a crest 346 extending along a respective radial direction, an ascending lateral surface 342 extending from the bottom surface up to said crest 346 and a descending lateral surface 344 extending from the crest to the bottom surface (Figs 2,3) (col 5, lines 58-65), said projection being St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In addition, Carpenter teaches an oscillation (abstract, col 2, line 5) rocker barrel 64 for finishing parts within a container wherein the container has cleats/projections 60,62 on bottom surface of container for interacting with parts/media to improve and accelerate the finishing process. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide more than one projection/cleat in the container of Rampe, as taught by Carpenter, in order to more thoroughly to churn the parts/media and accelerate the finishing process.
Rampe further discloses claim 3. The device as claimed in claim 1, wherein said lateral surfaces 342,344 have a downward inclination from the crest to the bottom surface (Fig 3).  
4. The device as claimed in claim 1, wherein said crest has a height that ranges from 50% to 80% the height of the container from the bottom surface (See Fig 3, the height of 346 is at least 50% the height of container and no more than 75% of the height).  
5. The device as claimed in claim 1, wherein said ascending lateral surface has an inclination that ranges from 30' to 70° in respect to the bottom surface (fig 3 shows about a 45 degree ascending angle).  
6. The device as claimed in claim 1, wherein the downward lateral surface has an inclination that ranges from 40' to 700, or is vertical in respect to the bottom surface (fig 3 shows about a 45 degree descending angle).  
7. The device as claimed in claim 1, wherein said vibratory means 22,24,28 is configured to move said container such that said semifinished part is fed in said container and moved up said ascending lateral surfaces of said projections and down said descending lateral surfaces (col 6, lines 3-13).  
9. The device as claimed in claim 1, wherein said container 14 has a first inner lateral surface 130 with a bulge defining a first inner annular concavity in the container (col 4, line 55; Figs 1,4) .  
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices of a vibratory/oscillation bowl of media and workpieces.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
May 17, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723